Exhibit 10.1

EXECUTION COPY

LETTER AMENDMENT

Dated as of August 23, 2006

 

To the banks, financial institutions and other institutional lenders
(collectively, the “Lenders”) parties to the Credit Agreement referred to below
and to Citicorp USA, Inc., as administrative agent (the “Administrative Agent”)
for the Lenders

 

Ladies and Gentlemen:

We refer to the Five Year Credit Agreement dated as of June 6, 2006 (the “Credit
Agreement”) among the undersigned and you. Capitalized terms not otherwise
defined in this Letter Amendment have the same meanings as specified in the
Credit Agreement.

It is hereby agreed by you and us that the Credit Agreement is, effective as of
the date of this Letter Agreement, hereby amended as follows:

(a) The definition of “Responsible Officer “ in Section 1.01 of the Credit
Agreement is amended in full to read as follows:

“Responsible Officer” means the chief executive officer, the president, the
chief operating officer, the chief financial officer, the chief legal officer,
the treasurer, the controller or an assistant treasurer of each of the Credit
Parties and, for purposes of the definitions of “Competitive Bid Request” and
“Request for Extensions of Credit”, such other officer as the Company may
specify to the Administrative Agent in a written notice from time to time. Any
document or certificate hereunder that is signed or executed by a Responsible
Officer shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the relevant Credit
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Credit Party.

(b) Schedule 7.02 is hereby amended by deleting therefrom the figure
“$500,000,000” and substituting therefor the figure “$1,500,000,000”.

(c) Schedule 10.02 is hereby amended in full to read as set forth as Annex A to
this Letter Amendment.

The Company hereby certifies that, as of the date of this Letter Amendment, the
representations and warranties contained in Article V of the Credit Agreement
are correct in all material respects on and as of such date, with the same
effect as if made on and as of such date, except where such representations and
warranties expressly relate to an earlier date, and no event has occurred and is
continuing that constitutes a Default or an Event of Default.

This Letter Amendment shall become effective as of the date first above written
when, and only when, the Administrative Agent shall have received counterparts
of this Letter Amendment executed by the undersigned and the Requisite Lenders
or, as to any of the Lenders, advice satisfactory to the Administrative Agent
that such Lender has executed this Letter Amendment. This Letter Amendment is
subject to the provisions of Section 10.01 of the Credit Agreement.

On and after the effectiveness of this Letter Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Letter Amendment.



--------------------------------------------------------------------------------

The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended by this Letter Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed. The
execution, delivery and effectiveness of this Letter Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

If you agree to the terms and provisions hereof, please evidence such agreement
by executing and returning at least two counterparts of this Letter Amendment to
Susan L. Hobart, Shearman & Sterling LLP, 599 Lexington Avenue, New York, New
York 10022.

This Letter Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Letter Amendment by telecopier shall be effective as
delivery of a manually executed counterpart of this Letter Amendment.

This Letter Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.

Very truly yours,

 

 

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION,

a Delaware corporation

By:   /S/    STEVEN P. FISHER           Title: Senior Vice President and
Treasurer

Agreed as of the date first above written:

 

CITICORP USA, INC.,

as Administrative Agent and as a Lender

 

By:   /S/    HANS LIN           Title: Vice President

 

WACHOVIA BANK NATIONAL ASSOCIATION

By:   /S/    THOMAS LIU           Title: Vice President

 

BANK OF AMERICA, N.A.

By:   /S/    KENNETH J. BECK           Title: Senior Vice President

 

MORGAN STANLEY BANK By:   /S/    DANIEL TWENGE           Title: Authorized
Signatory Morgan Stanley Bank

 

2



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:   /S/    CONNAN SCHLEICHER           Title:
Vice President

 

THE BANK OF NEW YORK By:   /S/    ELIZABETH T. YING           Title: Managing
Director

 

KEYBANK NATIONAL ASSOCIATION By:   /S/    THOMAS A. CRANDELL           Title:
Senior Vice President

 

MELLON BANK, N.A. By:   /S/    DAVID B. WIRL           Title: Vice President

 

ROYAL BANK OF SCOTLAND PLC By:   /S/     L. PETER YETMAN           Title: Senior
Vice President

 

SOCIETE GENERALE

By:   /S/    MILISSA GROEDEN           Title: Vice President

 

3



--------------------------------------------------------------------------------

ANNEX A

SCHEDULE 10.02

LENDING OFFICES AND NOTICE ADDRESSES

 

Administrative Agent

         

Citibank, N.A.

  

Two Penns Way

New Castle, DE19720

Attn: Bank Loan Syndications

Account No. 36852248

  

Name of Initial Lender

  

Domestic Lending Office

  

Eurodollar Lending Office

Bank of America, N.A.

  

2001 Clayton Road

Building B

Concord, CA 94520

Attn: Pamela Greer-Tillman

T: 925 675-8453

F: 888 969-2786

  

2001 Clayton Road

Building B

Concord, CA 94520

Attn: Pamela Greer-Tillman

T: 925 675-8453

F: 888 969-2786

The Bank of New York

  

One Wall Street

22nd Floor

New York, NY 10005

Attn: Dawn Hertling

T: 212 635-6742

F: 212 635-6399

  

One Wall Street

22nd Floor

New York, NY 10005

Attn: Dawn Hertling

T: 212 635-6742

F: 212 635-6399

Citibank, N.A.

  

Two Penns Way

New Castle, DE 19720

  

Two Penns Way

New Castle, DE 19720

Keybank National Association

  

127 Public Square

8th Floor

Cleveland, OH 44114

Attn: Lisa Wright

T: 216 689-5023

F: 216 689-5962

  

127 Public Square

8th Floor

Cleveland, OH 44114

Attn: Lisa Wright

T: 216 689-5023

F: 216 689-5962

Mellon Bank, N.A.

  

One Mellon Bank Center

Room 4535

500 Grant Street

Pittsburgh, PA 15258

Attn: Charlotte Adams

T: 412 204-4912

F: 412 209-6105

  

One Mellon Bank Center

Room 4535

500 Grant Street

Pittsburgh, PA 15258

Attn: Charlotte Adams

T: 412 204-4912

F: 412 209-6105

Morgan Stanley Bank

  

2500 Lake Park Blvd.

Suite 300 C

West Valley City, UT 84120

Attn: Larry Benison

T: 718 754-7299

F: 718 754-7249

  

2500 Lake Park Blvd.

Suite 300 C

West Valley City, UT 84120

Attn: Larry Benison

T: 718 754-7299

F: 718 754-7249



--------------------------------------------------------------------------------

Name of Initial Lender

  

Domestic Lending Office

  

Eurodollar Lending Office

The Royal Bank of Scotland plc

  

101 Park Avenue

New York, NY 10178

Attn: Li Yao Li

T: 212 401-1335

F: 212 401-1494

  

101 Park Avenue

New York, NY 10178

Attn: Li Yao Li

T: 212 401-1335

F: 212 401-1494

Societe Generale

  

1221 Avenue of the Americas

New York, NY 10020

Attn: Arlene Tellerman

T: 212 278-6086

F: 212 278-7490

  

1221 Avenue of the Americas

New York, NY 10020

Attn: Arlene Tellerman

T: 212 278-6086

F: 212 278-7490

U.S. Bank National Association

  

555 S.W. Oak Street

Mail Code: PD-OR-P7LN

Portland, OR 97204

Attn: Lennie Regalado

T: 503 275-4395

F: 503 275-4600

  

555 S.W. Oak Street

Mail Code: PD-OR-P7LN

Portland, OR 97204

Attn: Lennie Regalado

T: 503 275-4395

F: 503 275-4600

Wachovia Bank, National Association

  

    
201 S. College Street

Charlotte, NC 28288

NC 1183

Attn: Jason Schooley

T: 704 715-9700

F: 704 715-0094

  

201 S. College Street

Charlotte, NC 28288

NC 1183

Attn: Jason Schooley

T: 704 715-9700

F: 704 715-0094

 

2